This appeal is from a judgment rendered on a *Page 711 
verdict of a jury finding the defendant guilty of shooting another with intent to do bodily harm, and fixing his punishment at imprisonment in the county jail for a period of four months. The information in substance charges that in Oklahoma county, on the 6th day of September. 1918, defendant, Walter M. Meriweather, did shoot one Arthur Wallace with a shotgun with Intent to do great bodily harm. The evidence shows that the defendant shot a boy named Arthur Wallace as alleged. The defense made was that the shooting was accidental. Counsel for plaintiff in error states in his brief that he has been unable to find error in the record sufficient to warrant a reversal of the cause. We have examined the record carefully and fall to find any error. The judgment appealed from herein is, therefore, affirmed.